Citation Nr: 9929961	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  98-03 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

2.  Entitlement to a temporary total evaluation based on 
hospitalization pursuant to the criteria of 38 C.F.R. § 4.29 
(1999).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
April 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Montgomery, Alabama 
Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to a temporary total evaluation 
based on hospitalization pursuant to the criteria of 
38 C.F.R. § 4.29 is addressed in the remand portion of this 
decision.  


FINDING OF FACT

The probative evidence shows that the veteran is unable to 
obtain or retain employment due to his service-connected 
PTSD.  


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§  
3.102, 4.3, 4.132, Diagnostic Code 9411 (effective prior to 
November 7, 1996); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic 
Code 9411; 61 Fed.Reg. 52695-52702 (Oct. 8, 1996) (effective 
November 7, 1996).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

According to the pertinent evidence of record, a discharge 
summary from Tuskegee VA Medical Center (VAMC) for October 
1991 notes that the veteran was admitted there for PTSD.  On 
discharge, he was described as competent and having markedly 
severe social and industrial impairment.  It was noted that 
he had been unemployed and that he had been unable to hold a 
job for twelve years on account of his nervous condition.  

The veteran submitted an application contending that his PTSD 
had worsened in October 1993.  

The veteran was admitted to the Tuskegee VAMC in October 1993 
where he was treated for PTSD.  It was noted on discharge 
that he was incompetent to handle his finances.  

During a December 1993 VA PTSD examination the veteran 
reported flashbacks, nightmares, an inability to sleep, and 
becoming easily upset.  He reported that he had not worked 
since 1985.  He admitted to auditory and visual 
hallucinations, and to having paranoid ideation.  The 
diagnosis was PTSD with a moderate to severe industrial and 
social impairment.  

During a local hearing conducted in December 1994, it was 
contended that the veteran had been unable to maintain 
employment due to his PTSD.  Transcript (December 14, 1994).  

During a February 1995 VA examination, the veteran reported 
symptoms of depression, and that he would get angry and 
violent, causing his nose to bleed.  He reported nightmares 
and flashbacks and an inability to sleep at night.  




The veteran reported staying up all night and sleeping all 
day.  Symptoms noted on examination included irritability, 
anger, depression, and seclusiveness.  He admitted to hearing 
voices and being paranoid.  The diagnosis was severe PTSD.  

The veteran underwent a VA PTSD examination in April 1999.  
He reported always being scared and nervous.  He reported 
having odd jobs after his discharge from service, none 
lasting longer than eight months.  He reported that he had 
been totally unable to work in the 1990s.  He stated that he 
was currently being supported by his common law wife.  He 
reported insomnia, flashbacks, being jumpy all the time, and 
an inability to tolerate crowds or loud noises.  Examination 
revealed poor concentration and poor memory.  He was found to 
have some insight but poor judgment.  The diagnosis was PTSD, 
and the examiner concluded that the veteran was totally 
disabled.  

In August 1999 the veteran provided testimony at a local 
hearing before the Board.  The veteran testified, in 
pertinent part, that he had not worked steadily in 18 years.  
See Transcript, p. 5.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA Schedule, 38 C.F.R. Part 4, 
was amended with regard to rating mental disorders, including 
PTSD.  61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38 
C.F.R. § 4.130).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

Before November 7, 1996, the VA Schedule read, in pertinent 
part, as follows:

General Rating Formula for Psychoneurotic Disorders:

100%  The attitudes of all contacts 
except the most intimate are so adversely 
affected as to result in virtual 
isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in profound 
retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment.


70%  Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment. 

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

The Rating Schedule also provided that social integration was 
one of the best demonstrations of mental health and reflects 
the ability to establish (together with the desire to 
establish) healthy and effective interpersonal relationships.  
38 C.F.R. § 4.129.  In evaluating impairment resulting from 
ratable psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  Id.  
The principle of social and industrial inadaptability as the 
basic criterion for rating disability from the mental 
disorders contemplates those abnormalities of conduct, 
judgment, and emotional reactions which affect economic 
adjustment, i.e., which produce impairment of earning 
capacity.  Id.

The severity of disability was based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  38 C.F.R. § 4.130.  Two of the most important 
determinants are time lost from gainful work and decrease in 
work efficiency.  Id.  It is for this reason that great 
emphasis is placed upon the full report of the examiner, 
descriptive of actual symptomatology.  Id.  The examiner's 
classification of the disease as "mild," "moderate," or 
"severe" is not determinative of the degree of disability, 
but the report and the analysis of the symptomatology and the 
full consideration of the whole history will be.  Id.

Effective November 7, 1996, the VA Schedule reads, in 
pertinent part, as follows: 


100%  Total occupational and social impairment, 
due to such symptoms as: gross impairment in 
thought processes or communication; persistent 
delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability 
to perform activities of daily living 
(including maintenance of minimal personal 
hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, 
Diagnostic Codes 9411 and 9440 (1999).  

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's PTSD.  

The Board notes that the veteran testified to receiving 
Social Security Administration benefits based on an inability 
to work.  The record shows that the RO never attempted to 
obtain these records.  

However, the Board concludes in this instance that this error 
is harmless in light of the fact that the Board has concluded 
that the veteran's PTSD warrants a 100 percent rating, the 
highest possible rating for PTSD.  See 38 U.S.C.A. § 7261(b) 
(West 1991).  

The Board has found nothing in the historical record that 
would lead to a conclusion that the evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed for rating 
purposes; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by 38 U.S.C.A. § 
5107(a).




The Board concludes that the evidence demonstrates that the 
veteran's PTSD warrants a rating of 100 percent based on the 
previous regulations.  

The United State Court of Appeals for Veterans Claims (Court) 
has essentially held that, under 38 C.F.R. § 4.132 of the 
previous regulation, the three criteria in Diagnostic Code 
9411 for a 100 percent rating for PTSD are each independent 
bases for granting the 100 percent rating.  See Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994).

After carefully reviewing the evidence of record, the Board 
finds that the veteran has presented competent evidence 
demonstrating that his PTSD is of such severity that he has 
been unable to obtain or retain employment.  

The record shows multiple long-term admissions for PTSD in 
the 1990s.  The veteran has consistently reported that he has 
been unable to maintain employment.  It was noted on 
admission in October 1991 that the veteran had been unable to 
hold a job for approximately 12 years.  It was noted at the 
December 1993 VA examination that the veteran had not worked 
since 1985.  It was noted during the April 1999 VA 
examination that the veteran had been totally unable to work 
in the 1990s.  The veteran testified at the August 1999 
Travel Board hearing that he had last worked 18 years prior.  
There is no indication in the record that the veteran has 
recently been employed for any consistent period of time.  

Most importantly, the April 1999 VA examiner concluded that 
the veteran was totally disabled.  Therefore, the Board finds 
that the evidence of record supports a finding that the 
veteran's PTSD is of such severity that it prevents him from 
maintaining any form of gainful employment.  Thus, the Board 
finds that the previous criteria for an evaluation of 100 
percent have been met.  See Johnson, 7 Vet. App. at 97.




The Board notes that as a 100 percent evaluation has been 
granted under the criteria effective prior to November 7, 
1996, the Board need not explore the propriety of applying 
the amended criteria for rating psychiatric disorders 
effective November 7, 1996.  In any event, there can be no 
retroactive application of the amended criteria prior to the 
effective date of such amended criteria.  Rhodan v. West, 12 
Vet. App. 95 (1998).


ORDER

Entitlement to a 100 percent evaluation for PTSD is granted, 
subject to the regulations governing the payment of monetary 
awards.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

A total disability rating will be assigned without regard to 
the provisions of the rating schedule when it is established 
that a service-connected disability has required hospital 
treatment at a VA or an approved hospital for a period in 
excess of 21 days or hospital observation at VA expense for a 
service-connected disability for a period in excess of 21 
days.  

Notwithstanding that the hospital admission was for 
disability not connected with service, if during such 
hospitalization, hospital treatment for a service-connected 
disability is instituted and continued for a period in excess 
of 21 days, the increase to a total rating will be granted 
from the first day of such treatment.  The VA regulations 
governing effective dates for increased benefits will control 
as to the foregoing total ratings.  38 C.F.R. § 4.29 (1999).

Following a preliminary review of the record, the Board notes 
that additional development of the record is needed in order 
to supplement the record with sufficient medical evidence in 
order for the Board to render a legal determination on the 
issue because the Board's medical conclusions must be 
supported by medical authority or evidence of record and not 
simply the Board's own unsubstantiated opinions.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991);  Colvin v. Derwinski, 1 Vet. App. 
171 (1991)

The Board notes that the veteran was admitted to the Tuskegee 
VAMC from April 1996 to May 1996.  The diagnoses were PTSD, 
headache, and arthritis.  The record shows that the veteran 
was in the hospital during this period for more than 21 days.  
However, the only record of this stay in the record is the 
discharge summary.  It is therefore unclear as to what 
portion or duration of this admission the veteran was 
actually treated for his service-connected PTSD.  

The Board therefore concludes that a remand for further 
development of this issue is warranted.  

Accordingly, the issue of a temporary total evaluation 
because of hospital treatment in excess of 21 days for a 
service-connected disability remanded to the RO for the 
following:

1.  The RO should contact the VAMC in 
Tuskegee and request all records 
pertaining to the veteran's admission 
between April 15, 1996, and May 8, 1996.  

All information received should be 
associated with the claims file.  

2.  Thereafter, the RO should review the 
claims file to ensure that the foregoing 
requested development has been completed, 
and if it has not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
a temporary total evaluation based on 
hospitalization pursuant to the criteria 
of 38 C.F.R. § 4.29.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

